DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vigano (US 2021/0184366), hereinafter Vigano.

 	Regarding claim 1 Vigano discloses an antenna (Fig. 3, at 50), comprising: a beamforming layer (Fig. 3, at 70, paragraph 0038); a first radiator patch assembly (Fig. 3, at 52) attached to the radiator 
	Vigano does not explicitly show in one embodiment a radiator feed layer mounted on the beamforming layer, the radiator feed layer including a first transmission feed and a second transmission feed.
	Vigano discloses a radiator feed layer (Fig. 3, at 72; paragraph 0039 “can include patterned conductive interfaces with vias to permit passage of signals between the BFN circuit 70 and the IC chips 62 and/or the dielectric substrates 56 of the N number of antenna element modules 52.”) mounted on the beamforming layer, the radiator feed layer including a first transmission feed (paragraph 0022 “each antenna element module can include a feedline extending through the dielectric substrate”; see also paragraph 0037) and a second transmission feed (paragraph 0022);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Vigano in accordance with the teaching of Vigano regarding radiator feed layers in order to allow for modular design and fabrication (Vigano, paragraph 0020).


    PNG
    media_image1.png
    617
    448
    media_image1.png
    Greyscale







 	Regarding claim 3 Vigano further discloses the antenna of claim 1, wherein the second mount is separated from the first mount by the air gap (Fig. 3, at 52 – the mounts are separated by air gaps).

 	Regarding claim 8 Vigano further discloses the antenna of claim 1, wherein an edge of the antenna is free of an edge plate (Fig. 3, at 64 - is free of an edge plate).

 	Regarding claim 9 Vigano further discloses the antenna of claim 1, wherein at least one of the first transmission line and the second transmission line is a dual-polarized transmission line (e.g., paragraph 0059 “dual-polarized antenna having two ports”).

 	Regarding claim 10 Vigano further disclose the antenna of claim 1, wherein the radiator feed layer is a single dielectric layer (Fig. 3, at 72).

 	Regarding claim 11 Vigano discloses a method of manufacturing an antenna (Fig. 3, at 50), comprising: attaching a first radiator patch assembly (Fig. 3, at 52) to the first transmission feed of the radiator feed layer, the first radiator patch assembly including a first mount (Fig. 3, at 56), a first patch surface (Fig. 3, at 64) and a first transmission line (e.g., paragraphs 0022 and 0037) passing from the radiator feed layer through the first mount to the first patch surface; and attaching a second radiator patch assembly (Fig. 3, at 52) to the second transmission feed of the radiator feed layer, the second radiator patch assembly including a second mount (Fig. 3, at 56), a second patch surface (Fig. 3, at 64) 
 	Vigano does not explicitly disclose in a single embodiment forming a radiator feed layer on a beamforming layer, the radiator feed layer including a first transmission feed and a second transmission feed.
	Vigano discloses forming a radiator feed layer (Fig. 3, at 72; paragraph 0037) on a beamforming layer (Fig. 3, at 70; paragraph 0037), the radiator feed layer including a first transmission feed (paragraphs 0022 and 0037) and a second transmission feed (paragraphs 0022 and 0037).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Vigano in accordance with the teaching of Vigano regarding radiator feed layers in order to allow for modular design and fabrication (Vigano, paragraph 0020).

 	Regarding claim 12 Vigano further discloses the method of claim 11, further comprising coupling the first transmission line from the radiator feed layer to the first radiator patch assembly and coupling the second transmission line from the radiator feed layer to the second radiator patch assembly (e.g., paragraphs 0022 and 0037 “embedded feedline”).

 	Regarding claim 13 Vigano further discloses the method of claim 11, further comprising coupling the first mount to the radiator feed layer and coupling the second mount to the radiator feed layer
separated from the first mount by the air gap (Fig. 3, at 52).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vigano as applied to claim 1 above, and further in view of Lee et al., (US 2020/0266519), hereinafter Lee.

 	Regarding claim 4 Vigano does not explicitly disclose the antenna of claim 1, wherein the first transmission line is center-fed transmission line and the second transmission line is a center-fed transmission line.
	Lee discloses wherein the first transmission line is center-fed transmission line and the second transmission line is a center-fed transmission line (Fig. 6D, at 685).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Vigano in accordance with the teaching of Lee regarding antenna transmission lines in order to provide a structure for efficiently deploying antennas in a limited space inside the electronic device (Lee, paragraph 0007).



    PNG
    media_image2.png
    676
    593
    media_image2.png
    Greyscale



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vigano as applied to claim 1 above, and further in view of Rothe (US 5,777,584) – of record, hereinafter Rothe.

Regarding claim 5 Vigano does not disclose the antenna of claim 1, wherein the first radiator patch assembly further comprises impedance matching on separate thin dielectric substrate layers.
	Rothe discloses wherein the first radiator patch assembly further comprises impedance matching on separate thin dielectric substrate layers (column 3, lines 61-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by  Vigano in accordance with the teaching of Rothe regarding antenna impedance matching layers in order to increase the gain of the antenna (Rothe, column 3, lines 62-64).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Vigano in view of Lee as applied to claim 4 above, and further in view of Park (US 2020/0328530) – of record - hereinafter Park.

 	Regarding claim 6 Vigano may not explicitly disclose the antenna of claim 4, wherein the center-fed transmission line is formed within the first mount via additive manufacturing, a compression bound between the two surfaces, or a solder reflow between conducting surfaces.
	Park discloses wherein the center-fed transmission line is formed within the first mount via additive manufacturing (e.g. Fig. 3, at 100a; see also paragraph 0236), a compression bound between the two surfaces, or a solder reflow between conducting surfaces.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Vigano in accordance with the teaching of Park regarding antenna manufacturing techniques in order to improve the physical stability of the chip antenna module (Park, paragraph 0161).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Vigano in view of Lee as applied to claim 4 above, and further in view of Ryoo (US 2021/0175609) – of record, hereinafter Ryoo.

 	Regarding claim 7  Vigano does not discloses the antenna of claim 4, wherein the center-fed transmission line is made of copper.
 	Ryoo discloses wherein the center-fed transmission line is made of copper (paragraph 0169).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Vigano in accordance with the teaching of Ryoo regarding copper feed lines in order to support mounting of at least one of the chip antenna modules with a feed (Ryoo, paragraph 0007).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vigano as applied to claim 11 above, and further in view of Park and Lee.

 	Regarding claim 14  Vigano may not explicitly disclose the method of claim 11, wherein forming the first transmission line as a center-fed transmission line and the first mount concurrently using additive manufacturing.
	Lee discloses wherein forming the first transmission line as a center-fed transmission line (Fig. 6D, at 685).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Vigano in accordance with the teaching of Lee regarding antenna transmission lines in order to provide a structure for efficiently deploying antennas in a limited space inside the electronic device (Lee, paragraph 0007).

	Vigano in view of Lee does not explicitly disclose the first mount concurrently using additive manufacturing.
 	Park discloses wherein forming the first transmission line as a center-fed transmission line and the first mount concurrently using additive manufacturing (paragraph 0236).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Vigano in accordance with the teachings of Lee regarding center fed antennas and in further accordance with the teaching of Park regarding antenna manufacturing techniques in order to improve the physical stability of the chip antenna module (Park, paragraph 0161).

Regarding claim 16 Vigano does not disclose the method of claim 14, wherein the center-fed transmission line is a dual-polarized transmission line.
 	Lee discloses wherein the center-fed transmission line is a dual-polarized transmission line (paragraph 0165).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Vigano in accordance with the teaching of Lee regarding dual polarized antennas in order to have an antenna with high gain values that can be applied at high frequency bands (Lee, paragraph 0165).

 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vigano as applied to claim 11 above, and further in view of Park.


Regarding claim 15 Vigano may not explicitly disclose further comprising forming a continuous sheet of radiator patch surfaces and removing a first segment of the continuous sheet including the first patch surface to form the first radiator patch assembly and a second segment of the continuous sheet including the second patch surface to form the second radiator patch assembly.
 	Park discloses forming a continuous sheet of radiator patch surfaces and removing a first segment of the continuous sheet including the first patch surface to form the first radiator patch assembly and a second segment of the continuous sheet including the second patch surface to form the second radiator patch assembly (paragraph 0161; see also paragraph 0236).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Vigano in accordance with the teaching of Park regarding antenna manufacturing techniques in order to improve the physical stability of the chip antenna module (Park, paragraph 0161).

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vigano as applied to claim 1 above, and further in view of Taylor et al., (US 7,038,625), hereinafter Taylor.

 	Regarding claim 17 Vigano does not explicitly discloses the antenna of claim 1, wherein the beamforming layer is formed on a control logic layer.
	Taylor discloses wherein the beamforming layer is formed on a control logic layer (column 2, lines 51-54 “may further comprise a power and control distribution network layer coupled to the active Balun integrated circuits and the beam forming network layer”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Vigano in accordance with the teaching of Taylor 

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845